Citation Nr: 1544945	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-29 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for schizophrenia. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1979.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A review of the Virtual VA paperless claims processing system was conducted.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's schizophrenia is related to his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for schizophrenia are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for a schizophrenia is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

Merits of the Claims

The Veteran seeks service connection for schizophrenia that he believes is related to his active duty service.  Resolving all doubt in the Veteran's favor, his schizophrenia is determined to be linked to his military service and the claim will be granted.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such psychosis, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  In the instant case, the Veteran did not serve 90 days. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

Under 38 C.F.R. § 3.304(b), the Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  VA may only rebut this presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).  A mere history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1995).

The Veteran's May 1979 report of medical history specifically notes that the applicant denied any psychiatric disorders.  The May 1979 report of medical examination listed the Veteran's psychiatric status as normal.  A counseling report dated in June 1979 noted that the Veteran stated that he had always had emotional problems and that he did not know why.  A June 1979 in-service personnel record noted that the Veteran was possibly, to some extent, retarded due to the birth problem.  He noted that the Veteran's attention span was extremely short and he appeared to be in a continual daze.  A June 1979 mental hygiene evaluation request noted that the Veteran appeared to be very nervous and acted as if he believed that his Drill Sergeant was going to physically abuse him.  It was noted that the Veteran would stand at attention and physically shake.  The Veteran stated he had been afraid all of his life.  A community health activity report dated in June 1979 noted that the Veteran stated he always had a nervous problem and he had been afraid of everything he does and everyone he comes into contact with his entire life.  The examiner noted that the Veteran was notably self-conscious, with poor self-concept, high anxiety, and nervousness.  It was noted the Veteran had low emotional maturity.  The examiner determined that the Veteran should be separated from the service as he had low stress tolerance and might have been vulnerable to more severe decompensation if placed under increased stress.  The psychologist considered the Veteran to be a liability and strongly suggested that the Veteran be administratively discharged from service.  The Veteran's discharge paperwork noted that the Veteran had an inability to adjust to the regimentation required by the Army and an inability to handle the increased pressures of a military environment.  It was noted the Veteran had no self-motivation or self confidence that he could do anything without failing.  It was also noted that the Veteran had extreme nervousness and fear of authoritative figures.

The Board finds there is insufficient evidence to rebut the presumption of soundness as there is not clear and unmistakable evidence that the Veteran's schizophrenia pre-existed service or that his schizophrenia clearly and unmistakably was not aggravated by service.  Therefore, the Veteran is presumed to be sound at entrance into service.  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.  Once the presumption of soundness is applied, if the Secretary is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection (the in-service element) is established.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2012) ("When VA fails to carry its burden as to either pre-existence or lack of aggravation," the Veteran's entitlement to compensation is "determined upon the assumption that the [disease or] injury was incurred during service." (quoting Wagner, 370 F.3d at 1094)).

The Veteran was afforded a VA examination in May 2014.  The Veteran was diagnosed with schizophrenia, paranoid type, with depressive features, by history.
The Veteran was also diagnosed with intellectual disability by history.  It was noted that the Veteran experienced auditory hallucinations and paranoia.  The Veteran reported that he had been engaging in mental health service since he was 8 years old.  The Veteran was in special education classes from grades 1-12.  He reported he was a slow learner and had a speech impediment.  The Veteran noted his first hospitalized for his psychiatric condition in 1983 and has been hospitalized at least 10 additional times at the time of the examination.  After review of the Veteran's file and thorough examination, the VA examiner determined that she agreed with the previous in-service finding that the Veteran's psychiatric conditions pre-existed service and were not exacerbated by military service.  The examiner opined that the Veteran's schizophrenia and intellectual disability were not caused by or exacerbated by his in-service complaints of nervousness and anxiety.  

As it has been determined that the Veteran was presumed sound upon entry and therefore the question of whether the Veteran's schizophrenia is related to his active duty service is a question of direct service connection, the Board finds that the May 2014 VA opinion stating that the Veteran's schizophrenia existed prior to service and therefore is related to the anxiety, nervousness, and fear that the Veteran experienced during active duty service, the elements for service connection have been met.  Specifically, the Veteran has a current disability that has been etiologically linked to symptoms suffered during service. 

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a left knee disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for schizophrenia is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


